DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2022 has been entered.

Claim Status
Claim 1 is amended. Claims 2, 4, 5, 8, and 9 are cancelled. Claims 12-20 are withdrawn due to an earlier restriction requirement. Claim 21 is new.
Claims 1, 3, 6, 7, 10, 11, and 21 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments, see Remarks, with respect to the rejection(s) of claim(s) 1, 3, 6, 7, 9, 10, and 21 under USC 103 over Honeycutt in view of Serban have been fully considered and are persuasive. Honeycutt does not teach that the second portion of hydrogen can be passed to a refining unit, instead it teaches it is purged with no option for alternatives. Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 5,673,365, cited on IDS 09/08/2020).
With regard to claim 1, Schmidt teaches a method for conversion of hydrocarbons (column 1, lines 6-7) comprising the following steps:
a) contacting a feedstock comprising naphthenes (column 3, line 43) with a catalyst to effect dehydrogenation of the naphthenes (column 4, lines 60-62) to produce an effluent comprising aromatics (column 7, lines 38-39). Schmidt further teaches that the conditions include a pressure of 100 kPa to 2 MPa (1-20 bar) (column 4, line 65), a temperature of 400-560°C (column 5, line 6) and a hydrogen to hydrocarbon molar ratio of 0.1 to 10 (column 5, line 3). This is within the range of 1 to 20 bar and overlaps the ranges of 400-450°C and molar ratio of 6 to 8 of instant claim 1. While Schmidt does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges 
b) passing the effluent to a separator and separating hydrogen overhead from a hydrocarbons bottoms stream (column 7, lines 22-25 and 35, Fig. 1), where a portion of the hydrogen is net hydrogen (column 7, line 24) which is available for use in other sections of a petroleum refinery or plant (column 7, lines 6-7) and a portion is recycle hydrogen which is returned to the feed to the reaction (column 7, lines 16-17).
c) passing the liquid hydrocarbons to a separator to separate aromatics from paraffins (column 7, lines 38-41) where the separation is solvent extraction (column 7, lines 58-59).
d) passing the paraffins stream to an aromatization (cyclization) zone 115 to produce additional aromatics (column 7, lines 43-47 and 53).
e) combining the aromatization effluent 116 and reformate effluent 16 before passing to the separation of hydrogen 18 (instant claim 6) and separation of aromatics 100 (column 7, lines 53-56, Fig. 1).
With regard to claim 3, Schmidt teaches that the aromatization takes place at 260-560°C (column 10, line 2). This overlaps the range of 480-520°C of instant claim 3. While Schmidt does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	 With regard to claim 10, Schmidt teaches that the aromatization reaction is performed at a liquid space velocity of from about 1 to 40 hr-1 (column 9, line 65), which overlaps the range of 0.5 to 2 h-1 of instant claim 10. While Schmidt does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 11, Schmidt teaches that the space velocity for the first reaction is 0.1 to 10 hr-1 (column 5, line 3), which overlaps the range of 0.5 to 2 h-1 of instant claim 11. While Schmidt does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 5,673,365, cited on IDS 09/08/2020) as applied to claim 1 above, and further in view of Plank et al. (US 3,669,875).
With regard to claim 7, Schmidt teaches the method above, where the first reaction dehydrogenates naphthenes (column 4, lines 60-62). Schmidt also teaches removing the aromatics from the effluent to produce a paraffinic raffinate (column 7, lines 38-41), and that the second reaction primarily performs aromatization of paraffins (column 7, lines 43-47).
Schmidt does not specifically teach the amount of paraffins and naphthenes present in the raffinate stream from the aromatic extraction step.
Plank teaches a process for two-stage reforming of hydrocarbons (column 1, lines 1-5), where the process comprises dehydrogenation of naphthenes in the first step and dehydrocyclization of paraffins in the second stage (column 2, lines 25-31). Plank further teaches that having paraffinic dehydrocyclization in the second stage improves the formation of aromatics to a greater extent when the amount of naphthenes is limited in the paraffin charge to below about 5 wt% (column 5, lines 18-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the reaction of Schmidt such that the first effluent comprises less than 5 wt% naphthenes as taught by Plank, because Schmidt and Plank both teach two reactions comprising dehydrogenation of naphthenes in the first step and aromatization of paraffins in the second step, and Plank teaches that maintaining the amount of naphthenes in the effluent from the first step of below 5 wt% improves the formation of aromatics to a greater extent (column 5, lines 18-27). This overlaps the range of 1 to 5 wt% naphthenes and aromatics of instant claim 7. While Plank does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Schmidt in view of Plank does not specifically teach the amount of aromatics or paraffins in the paraffinic effluent after aromatic extraction. However, the amount of aromatics removed during the aromatic extraction would be considered to be a process parameter. Thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of 95 to 99 wt% paraffins and 1-5 wt% combined naphthenes and aromatics in the effluent from the extraction process through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 5,673,365, cited on IDS 09/08/2020) as applied to claim 1 above, and further in view of al-Ghamdi et al. (US 2018/0155642).
With regard to claim 21, Schmidt teaches the method above, where the net hydrogen is available for use in other sections of a petroleum refinery or plant (column 7, lines 6-7).
Schmidt does not specifically teach that the use is a hydrotreating section.
al-Ghamdi teaches a process comprising integrated processes to convert oil to petrochemicals (paragraph [0002]) specifically reforming naphtha (paragraph [0008]) and naphtha hydrotreating (paragraph [0164]). al-Ghamdi further teaches recovering a net hydrogen stream from the reforming step and passing it to the naphtha hydrotreating zone (paragraph [0182]) which is sufficient hydrogen to maintain the hydrogen requirements for the hydrotreating (paragraph [0166]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the net hydrogen of Schmidt in a hydrotreating section of a petroleum refinery or plant, because both Schmidt and al-Ghamdi teach reforming of naphtha produces net hydrogen, Schmidt teaches using the net hydrogen in other sections of a petroleum refinery or plant (column 7, lines 6-7), and al-Ghamdi teaches that it is known that a petroleum refinery or plant comprises a reforming section and a naphtha hydrotreating section and also teaches that the net hydrogen from reforming is suitable for use as the hydrogen to maintain the hydrogen requirements in the naphtha hydrotreating section (paragraphs [0166] and [0182]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772